t c memo united_states tax_court harout and manik gapikia petitioners v commissioner of internal revenue respondent docket no filed date harout and manik gapikia pro sese patricia h delzotti for respondent memorandum opinion dean special_trial_judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issues for decision are whether petitioners are entitled to deductions for job expenses claimed on schedule a itemized_deductions beyond those allowed by respondent and whether petitioners are entitled to deductions for business - - expenses claimed on schedule c profit or loss from business beyond those allowed by respondent background the stipulation of facts and the accompanying exhibits are incorporated herein by reference petitioners resided in clifton new jersey at the time the petition in this case was filed in petitioner harout gapikia petitioner was employed as a car salesman by bob ciasulli auto mall inc and hudson toyota inc his combined wage income from these two employers was dollar_figure' in petitioner also received dollar_figure from toyota motor sales usa inc in for selling extra items such as undercoating and alarm systems to car buyers in addition petitioner offered sales training programs to car dealerships and attempted to arrange for the export of cars to other countries petitioner however did not have any gross_receipts from these activities petitioners filed a joint u s individual_income_tax_return for their taxable_year petitioners claimed the following job expenses on their schedule a t all numbers have been rounded to the nearest dollar uniforms and cleaning dollar_figure form_2106 employee business_expenses vehicle expense dollar_figure parking tolls and transportation other business_expenses big_number meals and entertainment big_number big_number supplies big_number fees legal and investment_expenses big_number job search big_number b c familiarization expenses big_number total big_number petitioners filed a schedule c for petitioner’s auto sales business reporting dollar_figure of gross_receipts or sales and a net_loss of dollar_figure the schedule c lists the following expenses advertising and promotion dollar_figure car expenses big_number legal and professional expenses office expenses supplies travel entertainment big_number utilities big_number total big_number the dollar_figure reported as gross_receipts or sales was the amount petitioner received as sales incentives from toyota motor sales usa inc for selling extra items to car buyers respondent allowed petitioners’ deductions for the following schedule a job expenses business mileage dollar_figure cellular pager telephone printer and adding machine miscellaneous supplie sec_86 meals and entertainment fees toll sec_246 total big_number respondent allowed petitioners’ deductions for the following schedule c expenses business mileage sec_24 legal and professional expenses office expense sec_5 supplie sec_189 utilities total respondent maintains that petitioners have failed to establish that the expenses claimed on their return for which deductions have been disallowed are ordinary and necessary within the meaning of sec_162 and have failed to substantiate the expenses ’ discussion generally a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business see sec_162 no deduction is allowed for personal living or family_expenses see sec_262 thus unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue - - if an expenditure is motivated primarily by personal considerations no deduction generally will be allowed see 36_tc_879 an individual may engage in the trade_or_business of rendering services as an employee see 91_tc_352 affd 972_f2d_150 7th cir 54_tc_374 consegquently an employee’s business_expenses may be deductible under sec_162 see 115_tc_210 o'malley v commissioner supra primuth v commissioner supra pincite deductions are strictly a matter of legislative grace anda taxpayer must meet the specific statutory requirements for any deduction claimed see 503_us_79 292_us_435 taxpayers are required to maintain records sufficient to substantiate their claimed deductions see sec_6001 sec_1_6001-1 income_tax regs under certain circumstances if claimed deductions are not adequately substantiated we may estimate them provided we are convinced that the taxpayer has incurred such expenses and we have a basis upon which to make an estimate see 39_f2d_540 2d cir 85_tc_731 -- - certain business deductions described in sec_274 however are subject_to strict substantiation no deduction is allowed with respect to any traveling expense including meals_and_lodging while away from home any item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation any expense for gifts or the use of any listed_property as defined in sec_280f unless certain elements are substantiated see sec_274 passenger automobiles are listed_property under sec_280f a petitioners presented no records at trial to substantiate any of the expenses at issue furthermore they provided little testimony from which we could determine their entitlement to deductions for the expenses petitioner testified that he took three sales-training courses in at his own expense however he did not provide any information as to the amount of his expense with regard to the expenses petitioner claimed for uniforms and cleaning petitioner testified that the expenses were for business suits he was required to wear to his job the expense of uniforms is deductible under sec_162 only if the uniforms are of a type specifically required as a condition_of_employment the uniforms are not adaptable to general usage as ordinary clothing and the uniforms are not so worn see 30_tc_757 udoh v commissioner tcmemo_1999_174 beckey v commissioner tcmemo_1994_514 petitioner’s testimony indicates that the articles of clothing claimed as expenses were adaptable to general use therefore petitioner’s clothing expenses are personal expenses and are not deductible petitioner testified that he was entitled to larger deductions for vehicle expenses related to business mileage than allowed by respondent petitioners however presented no evidence other than a summary of the expenses claimed on their schedules a and c under sec_274 the elements that must be substantiated to deduct business use of an automobile are the amount of the expenditure the mileage for each business use of the automobile and the total mileage for all use of the automobile during the taxable_period the date of the business use and the business_purpose of the use of the automobile see sec_1_274-5t temporary income_tax regs fed reg date petitioners failed to substantiate any of these elements at trial although petitioners did not claim deductions for child care on their return or assert their entitlement to such deductions in their petition petitioner raised this issue at trial generally we do not consider issues raised for the first time at trial see 95_tc_579 --- - even if petitioners had properly raised this issue petitioner’s testimony was unclear and no documentary_evidence was presented thus petitioners have not substantiated any expense they may have incurred for child care petitioner also presented argument at trial that expenses related to his employment as a car salesman should be schedule c expenses rather than schedule a expenses he argues that these expenses should be deducted from his gross_income in order to arrive at his adjusted_gross_income we disagree sec_62 which defines adjusted_gross_income lists the deductions from gross_income which are allowed for the purpose of computing adjusted_gross_income sec_62 states the general_rule that trade_or_business deductions are allowed for the purpose of computing adjusted_gross_income if such trade_or_business does not consist of the performance of services by the taxpayer as an employee_expenses of employment if incurred by performing artists or state_or_local_government officials or under a reimbursement arrangement with the employer are deductible in computing the employee’s adjusted_gross_income see sec_62 otherwise employed individuals with unreimbursed trade_or_business_expenses of their employment must itemize deductions for such expenses see sec_161 and sec_162 under sec_67 these itemized_deductions are subject_to a percent floor --- - petitioner acknowledges that his employers did not reimburse him for any expense he incurred related to his employment thus his employment-related_expenses must be reported on schedule a in their petition petitioners alleged that respondent bears the burden of discrediting their claimed deductions sec_7491 effective for court proceedings arising in connection with examinations commencing after date shifts the burden_of_proof to the commissioner under certain circumstances where a taxpayer introduces credible_evidence with respect to factual issues relevant to ascertaining the taxpayer's liability for tax see internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_685 respondent argues that the examination of petitioner’s income_tax_liability began on date petitioners did not address this issue at trial furthermore petitioners have failed to present credible_evidence with respect to the deductions at issue accordingly we uphold respondent’s determinations to reflect the foregoing decision will be entered for respondent
